DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 8, 2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement filed August 8, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
	A copy of JP 2014-179541 has not been provided with the IDS dated August 8, 2022. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-19, 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Frueh et al (U.S. 2015/0123263), in view of Nojiri et al (U.S. 2011/0209751), and further in view of Oeschler et al (U.S. 2013/0049204).

	Regarding claim 12. Frueh et al discloses a method comprising:
providing a substrate of a first material, the substrate having a first surface (FIG. 1, item 10; [0025], i.e. substrate 10 may be a metal substrate); 
additively depositing onto the first substrate (FIG. 1, item 10) a layer of a solvent paste (FIG. 1, item 1; [0025], i.e. A first layer of a silver paste 1 is applied to the substrate 10 by mask printing or screen printing. This is followed by an open drying of the silver paste layer 1 for driving out the solvent) including nanoparticles of a second material ([0026] i.e. the sintering paste consist of nanoparticles with silver as the main component);
applying energy ([0026], i.e. carrying out a sintering of the paste layer by exposure to pressure and temperature to form a first sintered layer, in order to obtain a mechanically stable connection between the sintered layer and the substrate) to the first solvent paste (FIG. 1, item 1) to sinter together ([0016], i.e. sintering of the paste layer by exposure to pressure and temperature to form a first sintered layer, in order to obtain a mechanically stable connection between the sintered layer and the substrate) the nanoparticles of the second material and the first surface (FIG. 1, item 10, i.e. the surface of the substrate) to form a first liquid network structure ([0026], i.e. sintering paste layer 1) to bond to the substrate ([0018], i.e. bonding of the sintered layer to the substrate); 
solidifying the first liquid network structure ([0028], i.e. sintered layer 1)
additively depositing onto the sintered nanoparticles of the second material a layer of a second solvent paste ([0016], i.e. a second sintering paste layer is applied to the first sintered layer; [0028], i.e. a silver paste is applied to the first sintered layer), the second solvent paste (FIG. 2, item 2) including nanoparticles of a third material ([0032], i.e. high self-diffusion of the nanocrystalline sintered layers 1, 2 based on silver; [0029], i.e. a drying of the second layer may be performed for driving out the solvent), wherein intermolecular forces between the nanoparticles of the third material and the nanoparticles of the second material cause nanoparticles of the third material to adheres to the nanoparticles of the second material ([0032], i.e. high self-diffusion of the nanocrystalline sintered layers 1, 2 based on silver, as supported by applicant’s originally filed specification.  Applicant’s paragraph [0035] states In conjunction with the selection of the nanoparticles of the second material, the nanoparticles of the third material are selected so that they are operable to have adhesion to the nanoparticles of the second material. Due to intermolecular forces, the nanoparticles of the third material cling to the TI-77456 9nanoparticles of the second material. In a related effect, an increase of surface tension, or surface energy, causes an increase of adhesion and wetting to a surface. Applicant list nanoparticles for the second material in [0026]-[0027], i.e. referred to as nanoparticles 302 of a second material.  Nanoparticles 302 may be selected from a group including metals, metal oxides, oxides, and ceramics. The metals may include gold, silver, copper, aluminum, tin, zinc, and bismuth.  Applicant also list materials for the third material in [0034] i.e. The third material may be selected from a group including polymers, oxides, ceramics, metals, and metal oxides. The metals may include gold, silver, copper, aluminum, tin, zinc, and bismuth.
Frueh et al discloses silver nanoparticles for the second and third material which is the same as the second and third material disclosed in Applicant’s specification, paragraphs [0027] and [0034]. Therefore, Frueh et al discloses wherein intermolecular forces between the nanoparticles of the third material and the nanoparticles of the second material cause nanoparticles of the third material to adheres to the nanoparticles of the second material.
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.")
applying energy ([0029], i.e. a sintering of the second paste layer with exposure to pressure and temperature for a duration of 10 seconds to 60 minutes, according to requirements, to form the second sintered layer 2) to the second solvent paste (FIG. 2, item 2) to sinter together ([0012], i.e. two sintered layers combining) the nanoparticles of the third material ([0018], i.e. the heating and compressing of the second paste layer to form the second sintered layer) to form a second liquid network structure ([0029], i.e. a sintering of the second paste layer; [0032]  self-diffusion of the micro- or nanocrystalline sintered layers 1, 2 based on silver), and then
solidifying the second liquid network structure ([0032] self-diffusion of the micro- or nanocrystalline sintered layers 1, 2 based on silver). 
Frueh et al fails to explicitly disclose 
diffuse some of the second material into a region of the substrate below the first surface.
	However, Nojiri et al teaches 
diffuse some of the second material (FIG. 1, item 134) into a region (FIG. 1, item 136) of the substrate below (FIG. 1, item 136; [0143], i.e. upon sintering, aluminum which is included in the aluminum electrode paste composition for forming the current collection electrode 134 is diffused on and into the back surface of the semiconductor substrate 130 to form an electrode component diffusion layer 136) the first surface (FIG. 1, bottom of item 136).
Since Both Frueh et al. and Nojiri et al. teach a paste with a metal material formed on the substrate, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to combine the method for substrate modification as disclosed in Frueh et al with the diffuse some of the second material into the first surface as disclosed by Nojiri et al to form an electrode component diffusion layer to provide a connection having an ohmic contact formed among the semiconductor substrate (Nojiri et al, [0143]).
Frueh et al. fails to explicitly disclose the third material comprising a different chemical compound than the second material.
However, Oeschler et al teaches the third material (FIG. 2, items 154 a/b; [0026], i.e. Diffusion soldered layers 154a and 154b include Ag--Sn intermetallic phases) comprising a different chemical compound than the second material ([0032], i.e. FIG. 3. At 202, a silver paste including silver particles is applied onto the substrate. The silver paste includes silver microparticles and/or nanoparticles coated with an organic material).
Frueh et al discloses a second and third materials based upon silver.  Oeschler et al teaches a second and third materials Oeschler based upon silver are different chemical compounds, i.e. the third material of AgSn and the second material of silver, i.e. AgSn is a different chemical compound than silver (Ag).
Since Both Frueh et al and Oeschler et al teach a paste with silver, would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method as disclosed in Frueh et al in view of Nojiri et al with the third material comprising a different chemical compound than the second material as disclosed by Oeschler et al.  The use of diffusion soldered layers include Ag Sn intermetallic and sintered silver layer in Oeschler et al provides for high temperature power electronic modules capable of operating with internal and external temperatures up to and exceeding 200° C. (Oeschler et al, ([0005]).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.)

Regarding claim 13. Frueh et al in view of Nojiri et al and further in view of Oeschler et al discloses all the limitations of the method of Claim 12 above.
Frueh et al further discloses wherein the substrate is selected from a group including metallic substrates ([0025], i.e. The substrate 10 may be a metal substrate), metallic leadframes used for semiconductor devices, and laminated substrates including metallic layers alternating with insulating layers.

Regarding claim 14. Frueh et al in view of Nojiri et al and further in view of Oeschler et al discloses all the limitations of the method of Claim 12 above.
Frueh et al further discloses wherein the first material is selected from a group including copper ([0025], i.e. in particular a copper substrate), copper alloys, aluminum, aluminum alloys, and iron-nickel alloys.

Regarding claim 15. Frueh et al in view of Nojiri et al and further in view of Oeschler et al discloses all the limitations of the method of Claim 14 above.
Frueh et al further discloses wherein the first material includes a plated layer of a metal selected from a group including tin, silver, nickel, palladium, and gold ([0025], i.e. in particular a copper substrate or a substrate coated with metal. This substrate may in particular have a precious metal surface, for example by a nickel-gold metallization).

Regarding claim 16. Frueh et al in view of Nojiri et al and further in view of Oeschler et al discloses all the limitations of the method of Claim 12 above. 
Frueh et al further discloses wherein the method of additively depositing is selected from a group including screen printing, flexographic printing, gravure printing, dip coating, spray coating, and inkjet printing comprising piezoelectric, thermal, acoustic, and electrostatic inkjet printing ([0013], i.e. a sintering paste or suspension which is for example applied by screen printing or mask printing).

Regarding claim 17. Frueh et al in view of Nojiri et al and further in view of Oeschler et al discloses all the limitations of the method of Claim 12 above.
Frueh et al further discloses wherein the second material is selected from
a group including metals, metal oxides, oxides, and ceramics ([0026] i.e. the sintering paste consist of nanoparticles with silver as the main component).

Regarding claim 18. Frueh et al in view of Nojiri et al and further in view of Oeschler et al discloses all the limitations of the method of Claim 12 above.
Frueh et al further discloses wherein the third material is selected from a group including polymers, oxides, ceramics, metals, and metal oxides ([0026] i.e. the sintering paste consist of nanoparticles with silver as the main component; [0032], i.e. high self-diffusion of the nanocrystalline sintered layers 1, 2 based on silver).

Regarding claim 19. Frueh et al in view of Nojiri et al and further in view of Oeschler et al discloses all the limitations of the method of Claim 12 above.
Frueh et al further discloses wherein the energy for sintering the second nanoparticles is selected from a group including thermal energy, photonic energy, electromagnetic energy, and chemical energy ([0018], i.e. the heating and compressing of the second paste layer to form the second sintered layer).

Regarding claim 21. Frueh et al discloses a method comprising:
additively depositing onto a first surface of a substrate (FIG. 1, item 10) a layer of a first solvent paste (FIG. 1, item 1; [0025], i.e. A first layer of a silver paste 1 is applied to the substrate 10 by mask printing or screen printing) including nanoparticles of a second material ([0026] i.e. the sintering paste consist of nanoparticles with silver as the main component);
applying energy ([0016], i.e. an open drying of the sintering paste layer, followed by carrying out a sintering of the paste layer by exposure to pressure and temperature to form a first sintered layer, in order to obtain a mechanically stable connection between the sintered layer and the substrate) to the first solvent paste (FIG. 1, item 1) to sinter together the nanoparticles of the second material ([0016], i.e. sintering of the paste layer by exposure to pressure and temperature to form a first sintered layer, in order to obtain a mechanically stable connection between the sintered layer and the substrate) and the first surface (FIG. 1, item 10, i.e. the surface of the substrate) to form a first liquid network structure ([0028], i.e. sintered layer 1) to bond the substrate ([0018], i.e. bonding of the sintered layer to the substrate);
solidifying the first liquid network structure ([0028], i.e. sintered layer 1)
additively depositing onto the sintered nanoparticles of the second material a layer of a second solvent paste ([0016], i.e. a second sintering paste layer is applied to the first sintered layer; [0028], i.e. a silver paste is applied to the first sintered layer), the second solvent paste (FIG. 2, item 2) including nanoparticles of a third material ([0032], i.e. high self-diffusion of the nanocrystalline sintered layers 1, 2 based on silver; [0029], i.e. a drying of the second layer may be performed for driving out the solvent), and,
wherein intermolecular forces between the nanoparticles of the third material and the nanoparticles of the second material cause nanoparticles of the third material to adheres to the nanoparticles of the second material ([0032], i.e. high self-diffusion of the nanocrystalline sintered layers 1, 2 based on silver, as supported by applicant’s originally filed specification. Applicant’s paragraph [0035] states In conjunction with the selection of the nanoparticles of the second material, the nanoparticles of the third material are selected so that they are operable to have adhesion to the nanoparticles of the second material. Due to intermolecular forces, the nanoparticles of the third material cling to the TI-77456 9nanoparticles of the second material. In a related effect, an increase of surface tension, or surface energy, causes an increase of adhesion and wetting to a surface. Applicant list nanoparticles for the second material in [0026]-[0027], i.e. referred to as nanoparticles 302 of a second material.  Nanoparticles 302 may be selected from a group including metals, metal oxides, oxides, and ceramics. The metals may include gold, silver, copper, aluminum, tin, zinc, and bismuth.  Applicant also list materials for the third material in [0034], i.e. The third material may be selected from a group including polymers, oxides, ceramics, metals, and metal oxides. The metals may include gold, silver, copper, aluminum, tin, zinc, and bismuth).
Frueh et al discloses silver nanoparticles for the second and third material which is the same as the second and third material disclosed in Applicant’s specification, paragraphs [0027] and [0034]. Therefore, Frueh et al discloses wherein intermolecular forces between the nanoparticles of the third material and the nanoparticles of the second material cause nanoparticles of the third material to adheres to the nanoparticles of the second material. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty."),
applying energy ([0018], i.e. the heating and compressing of the second paste layer to form the second sintered layer) to the second solvent paste (FIG. 2, item 2) to sinter together ([0012], i.e. two sintered layers combining) the nanoparticles of the third material ([0018], i.e. the heating and compressing of the second paste layer to form the second sintered layer) to form a second liquid network structure ([0029], i.e. a sintering of the second paste layer); and then
solidifying the second liquid network structure ([0032] self-diffusion of the micro- or nanocrystalline sintered layers 1, 2 based on silver), thereby forming a bi-layer nanoparticle film ([0032], a reliable connection between the two sintered layers 1,2 is obtained)  
Frueh et al fails to explicitly disclose 
diffuse some of the second material into a region of the substrate below the first surface, and 
the second solvent paste comprising a different chemical compound than the first solvent paste
	However, Nojiri et al teaches diffuse some of the second material (FIG. 1, item 134) into a region (FIG. 1, item 136) of the substrate (FIG. 1, item 130) below (FIG. 1, item 136; [0143], i.e. upon sintering, aluminum which is included in the aluminum electrode paste composition for forming the current collection electrode 134 is diffused on and into the back surface of the semiconductor substrate 130 to form an electrode component diffusion layer 136)  the first surface (FIG. 1, bottom of item 136)
Since Both Frueh et al. and Nojiri et al. teach a paste with a metal material formed on the substrate, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method for substrate modification as disclosed in Frueh et al with the diffuse some of the second material into a region below the first surface as disclosed by Nojiri et al. to form an electrode component diffusion layer to provide an ohmic contact is formed among the semiconductor substrate (Nojiri et al, [0143]).
Frueh et al fails to explicitly disclose the third material comprising a different chemical compound than the second material.
However, Oeschler et al teaches the third material (FIG. 2, items 154 a/b; [0026], i.e. Diffusion soldered layers 154a and 154b include Ag-Sn intermetallic phases) comprising a different chemical compound than the first solvent paste (FIG. 2, item 152 a/b; [0026], i.e. each sintered silver layer 152a and 152b, respectively).
Frueh et al discloses a second and third materials based upon silver.  Oeschler et al teaches a second and third materials Oeschler based upon silver are different chemical compounds, i.e. the third material of AgSn and the second material of silver, i.e. AgSn is a different chemical compound than silver (Ag).
Since Both Frueh et al and Oeschler et al teach a paste with silver, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method as disclosed in Frueh et al in view of Nojiri et al with the second solvent paste comprising a different chemical compound than the first solvent paste as disclosed by Oeschler et al.  The use of diffusion soldered layers include Ag Sn intermetallic and sintered silver layer in Oeschler et al provides for high temperature power electronic modules capable of operating with internal and external temperatures up to and exceeding 200° C. (Oeschler et al, ([0005]).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.)

Regarding claim 22. Frueh et al in view of Nojiri et al and further in view of Oeschler et al discloses all the limitations of the method of Claim 21 above.
Frueh et al further discloses wherein the substrate is a metallic lead frame for use in semiconductor devices with the first material selected from a group including copper, copper alloys, aluminum, aluminum alloys, iron-nickel alloys ([0025], i.e. in particular a copper substrate or a substrate coated with metal. This substrate may in particular have a precious metal surface, for example by a nickel-gold metallization).

Regarding claim 23. Frueh et al in view of Nojiri et al and further in view of Oeschler et al discloses all the limitations of the method of Claim 22 above. 
Frueh et al further discloses wherein the first material includes a plated layer of a metal selected from a group including tin, silver, nickel, palladium, and gold ([0025], i.e. in particular a copper substrate or a substrate coated with metal. This substrate may in particular have a precious metal surface, for example by a nickel-gold metallization).

Regarding claim 24. Frueh et al in view of Nojiri et al and further in view of Oeschler et al discloses all the limitations of the method of Claim 21 above. 
Frueh et al further discloses wherein the second material (FIG. 1, item 1) is selected from a group including metals, metal oxides, oxides, and ceramics ([0026] i.e. the sintering paste consist of nanoparticles with silver as the main component).

Regarding claim 25. Frueh et al in view of Nojiri et al and further in view of Oeschler et al discloses all the limitations of the method of Claim 21 above.
Frueh et al further discloses wherein the third material (FIG. 2, item 2) is selected from a group including polymers, oxides, ceramics, metals, and metal oxides ([0032], i.e. high self-diffusion of the nanocrystalline sintered layers 1, 2 based on silver).

Claims 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Frueh et al (U.S. 2015/0123263) in view of Nojiri et al (U.S. 2011/0209751) and Oeschler et al (U.S. 2013/0049204) as applied to claim 21 above, and further in view of Kajiwara et al (U.S. 2014/0264383).

Regarding claim 26. Frueh et al in view of Nojiri et al and further in view of Oeschler et al discloses all the limitations of the method of Claim 27 above. 
Frueh et al further discloses a semiconductor chip (FIG. 2, item 20) on the substrate (FIG. 2, item 10)
Frueh et al fails to explicitly disclose before the process of encapsulating, the process of assembling a semiconductor chip on the substrate so that the chip will be positioned inside the package after the process of encapsulating.
However, Kajiwara et al teaches before the process of encapsulating, the process of assembling a semiconductor chip on the substrate (FIG. 19, i.e. mount semiconductor chip on sintered Ag paste on die pad) so that the semiconductor chip will be positioned inside the package after the process of encapsulating (FIG. 19, i.e. supply liquid thermosetting resin to sintered Ag layer of chip bonding portion and electrode portion and perform heating/curing process in state where resin is impregnated into porous sintered Ag layer and sintered Ag surface is covered with resin. Cure sealing resin by transfer molding).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to put the chip on the substrate before encapsulation and then encapsulating the chip as this would protect the encapsulated semiconductor chip from the surrounding environment.

Regarding claim 27.  Frueh et al in view of Nojiri et al and further in view of Oeschler et al discloses all the limitations of the method of Claim 21 above. 
Frueh et al further discloses, further comprising the bi-layer nanoparticle film ([0032], a reliable connection between the two sintered layers 1, 2 is obtained).
	Frueh et al fails to explicitly disclose encapsulating the film in a fourth material.
However, Kajiwara et al teaches encapsulating the film in a fourth material (FIG. 19, i.e. supply liquid thermosetting resin to sintered Ag layer of chip bonding portion and electrode portion and perform heating/curing process in state where resin is impregnated into porous sintered Ag layer and sintered Ag surface is covered with resin. Cure sealing resin by transfer molding).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to put the chip on the substrate before encapsulation and then encapsulating the chip as this would protect the encapsulated semiconductor chip from the surrounding environment.

Regarding claim 28. Frueh et al in view of Nojiri et al and Oeschler et al and in further view of Kajiwara et al discloses all the limitations of the method of Claim 27 above. 
Kajiwara et al further discloses wherein the fourth material includes a polymeric compound such as an epoxy-based molding compound ([0072], i.e. the sealing body 14 is made of epoxy-based thermosetting resin or the like).

Regarding claim 29. Frueh et al in view of Nojiri et al and Oeschler et al and in further view of Kajiwara et al discloses all the limitations of the method of Claim 27 above. 
Kajiwara et al further discloses wherein the fourth material bonds to the nanoparticles of the third material by the fourth material intermingling with the third material (FIG. 19, i.e. supply liquid thermosetting resin to sintered Ag layer of chip bonding portion and electrode portion and perform heating/curing process in state where resin is impregnated into porous sintered Ag layer and sintered Ag surface is covered with resin. Cure sealing resin by transfer molding).

Regarding claim 30.  Frueh et al in view of Nojiri et al and Oeschler et al and in further view of Kajiwara et al discloses all the limitations of the method of Claim 27 above. 
Kajiwara et al further discloses wherein the nanoparticles of the third material bonds to an object of the fourth material (FIG. 19, i.e. supply liquid thermosetting resin to sintered Ag layer of chip bonding portion and electrode portion and perform heating/curing process in state where resin is impregnated into porous sintered Ag layer and sintered Ag surface is covered with resin. Cure sealing resin by transfer molding).

Regarding claim 31. Frueh et al in view of Nojiri et al and further in view of Oeschler et al discloses all the limitations of the method of Claim 27 above. 
Frueh et al further discloses a semiconductor chip (FIG. 2, item 20) on the substrate (FIG. 2, item 10)
Frueh et al fails to explicitly disclose before the process of encapsulating, the process of assembling a semiconductor chip on the substrate so that the semiconductor chip will be positioned inside the package after the process of encapsulating.
However, Kajiwara et al teaches before the process of encapsulating, the process of assembling a semiconductor chip on the substrate (FIG. 19, i.e. mount semiconductor chip on sintered Ag paste on die pad) so that the semiconductor chip will be positioned inside the package after the process of encapsulating (FIG. 19, i.e. supply liquid thermosetting resin to sintered Ag layer of chip bonding portion and electrode portion and perform heating/curing process in state where resin is impregnated into porous sintered Ag layer and sintered Ag surface is covered with resin. Cure sealing resin by transfer molding).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to put the chip on the substrate before encapsulation and then encapsulating the chip as this would protect the encapsulated semiconductor chip from the surrounding environment.

Response to Arguments
Applicant's arguments filed August 8, 2022 have been fully considered but they are not persuasive. 

Regarding 103 rejection.  Applicant argues:
Claim 12, as amended, recites in part: "additively depositing onto the sintered nanoparticles of the second material a layer of a second solvent paste, the second solvent paste including nanoparticles of a third material and the third material comprising a different chemical compound than the second material, wherein intermolecular forces between the nanoparticles of the third material and the nanoparticles of the second material cause the nanoparticles of the third material to adhere to the nanoparticles of the second material; ..." Claim 21 is similarly amended. 
The Office Action equates the silver (Ag) paste layer 1 of Frueh as the nanoparticles of the second material and equates the soldered layers 154a and 154b composed of AgSn described in Oeschler as the nanoparticles of the third material. Even if such characterization were correct, there is no disclosure in either of these documents, nor in the combination of Frueh, Nojiri and Oeschler that intermolecular forces between nanoparticles of Ag and nanoparticles of AgSn would cause those different material nanoparticles to adhere to each other. 
Accordingly, Applicant respectfully submits that independent claims 12 and 21, at least as amended, are allowable over the cited art. None of Frueh, Nojiri, Oeschler, nor any combination thereof, teaches or suggests all of the elements of independent claims 12 and 21. Claims 12 and 21 are thus allowable. Each of claims 13 - 19 and 22 - 25 depends on one of the independent claims and is thus allowable at least by virtue of that dependency. Accordingly, Applicant respectfully requests withdrawal of the 35 U.S.C. § 103 rejection of claims 12 - 19 and 21 - 25.

Applicant is arguing that the combination of Frueh et al, Nojiri, and Oschler fails to disclose that the intermolecular forces between nanoparticles of Ag and nanoparticles of AgSn would cause those different material nanoparticles to adhere to each other.
However, applicant did not claim an specific materials.  Applicant has only claimed nanoparticles of a second material and nanoparticles of a third material.
Applicant is arguing narrowly the prior art, while claiming broadly.
Applicant’s arguments are not persuasive.

Furthermore, as cited in the rejection above and supported by applicant’s originally filed specification.  In [0035] states In conjunction with the selection of the nanoparticles of the second material, the nanoparticles of the third material are selected so that they are operable to have adhesion to the nanoparticles of the second material. Due to intermolecular forces, the nanoparticles of the third material cling to the TI-77456 9nanoparticles of the second material. In a related effect, an increase of surface tension, or surface energy, causes an increase of adhesion and wetting to a surface. Applicant list nanoparticles for the second material in [0026]-[0027], i.e. referred to as nanoparticles 302 of a second material.  Nanoparticles 302 may be selected from a group including metals, metal oxides, oxides, and ceramics.  The metals may include gold, silver, copper, aluminum, tin, zinc, and bismuth.  Applicant also list materials for the third material in [0034]i.e. The third material may be selected from a group including polymers, oxides, ceramics, metals, and metal oxides. The metals may include gold, silver, copper, aluminum, tin, zinc, and bismuth).
Frueh et al discloses silver nanoparticles for the second and third material.  Therefore, Frueh et al discloses wherein intermolecular forces between the nanoparticles of the third material and the nanoparticles of the second material cause nanoparticles of the third material to adheres to the nanoparticles of the second material.
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.")
Applicant’s arguments are not persuasive.

Furthermore, Applicant’s assertion that the silver and tin of the prior art fails to disclose wherein intermolecular forces between the nanoparticles of the third material and the nanoparticles of the second material cause nanoparticles of the third material to adheres to the nanoparticles of the second material would raise 112(a) issues that applicant was in possession of the claimed invention.
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").
Applicant’s arguments are no persuasive.

Applicant’s further arguments are not persuasive for the reasons given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kato et al (JP 2008311371) discloses a dual sintered layer.
Kikuchi et al (JP 2006059904) discloses a dual sintered three layer structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045. The examiner can normally be reached M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.E.B./Examiner, Art Unit 2815                                                                                                                                                                                                        
/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822